DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3 are pending in the instant application.

Priority
This application is a continuation of, and claims the benefit of, U.S. nonprovisional application serial number 16/203690, which was filed November 29, 2018, now allowed; serial number 16/203690, is a continuation of nonprovisional application serial number 15/679415, which was filed August 17, 2017, and is now U.S. patent 10,219,516; serial number 15/679415 is a divisional of, and claims the benefit of, U.S. nonprovisional application serial number 15/092650, which was filed April 7, 2016, and is now U.S. patent 9,781,935; serial number 15/092650 claims the benefit of, and priority from, U.S. provisional applications serial numbers 62/148809; 62/148814; 62/148818; 62/148824; 62/148830; and 62/148837; all of which were filed on April 17.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Specifically, claim 1 is drawn to a molecule of formula (1) 
    PNG
    media_image1.png
    209
    345
    media_image1.png
    Greyscale
.  However, claim 1 does not define the substituent “X3”.  Therefore, claim 1 is indefinite.  Claim 2 depending on rejected claim 1 is rejected accordingly.
Claim 1 is interpreted as a molecule of formula (1) 
    PNG
    media_image1.png
    209
    345
    media_image1.png
    Greyscale
, wherein X3 is selected from the group consisting of N(R15)(substituted or unsubstituted phenyl), N(R15)(substituted or unsubstituted heterocyclyl), and substituted or unsubstituted heterocyclyl according [0140-0143] of the specification.  

In addition, claims 1-3 are rejected for containing the terms “salt derivatives”, “ester derivatives”, and “crystal polymorphs”, which are not specifically defined.  By definition in chemistry, “derivative” is a compound that is derived from a similar compound by a chemical reaction.  However, the chemical reaction is not defined in the claim.  Therefore, the metes and bounds of “salt derivatives”, and “ester derivatives”, are not clear.   By definition in chemistry, “crystal polymorphs” are solid materials which exist in more than one form or crystal structures, wherein crystal structures are description of the ordered arrangement of atoms, ions or molecules in a crystalline material. Ordered structures occur from the intrinsic nature of the constituent particles to form symmetric patterns that repeat along the principal directions of three-dimensional space in matter, and commonly defined by the instrumentations such as X-Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO bd. App. 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9,781,935 (“the `935 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-3 and claims 1-42 of the `935 patent are all drawn to a 
    PNG
    media_image1.png
    209
    345
    media_image1.png
    Greyscale
, wherein X3 is selected from the group consisting of N(R15)(substituted or unsubstituted phenyl), N(R15)(substituted or unsubstituted heterocyclyl), and substituted or unsubstituted heterocyclyl according [0140-0143] of the specification.  
The `935 patent is a parent application of instant applicant, and they share the specification.  In addition, claim 42 of the `935 patent claims the compound F279 
    PNG
    media_image2.png
    101
    273
    media_image2.png
    Greyscale
 reads on instant claims 1 and 2; and the compound F77 
    PNG
    media_image3.png
    90
    285
    media_image3.png
    Greyscale
  reads on instant claims 1 and 3.   

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,258,045 (“the `045 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-2 and claim 1 of the `045 patent are all drawn to a 
    PNG
    media_image1.png
    209
    345
    media_image1.png
    Greyscale
, wherein X3 is selected from the group consisting of N(R15)(substituted or unsubstituted phenyl) according [0140-0143] of the specification.  
Claim 1 of the `045 patent claims the compounds F1725, F1846, and F1874, which read on instant claims 1 and 2.  

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,993,440 (“the `440 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-2 and claim 1 of the `045 patent are all drawn to a molecule of formula (1) 
    PNG
    media_image1.png
    209
    345
    media_image1.png
    Greyscale
, wherein X3 is N(R15)(substituted or unsubstituted phenyl) according [0140-0143] of the specification.  
Claim 1 of the `440 patent claims the compounds F1802 which reads on instant claims 1 and 2.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,795,139 (“the `139 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claim 1 and claims 1-13 of the `139 patent are all drawn to a 
    PNG
    media_image1.png
    209
    345
    media_image1.png
    Greyscale
, wherein X3 is N(R15)(substituted or unsubstituted heterocyclyl) according [0140-0143] of the specification.  They contain overlapped subject matter and are used for the same application.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,795,140 (“the `140 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claim 1 and claims 1-13 of the `140 patent are all drawn to a molecule of formula (1) 
    PNG
    media_image1.png
    209
    345
    media_image1.png
    Greyscale
, wherein X3 is substituted or unsubstituted heterocyclyl according [0140-0143] of the specification.  They contain overlapped subject matter and are used for the same application.  

Claims 1-2 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of co-pending U.S. Patent Application No. 17/042,988 (“the `988 application”) published as US20210015098.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-2 and claims 1-26 of the `988 application are drawn to 
    PNG
    media_image1.png
    209
    345
    media_image1.png
    Greyscale
, wherein X3 is N(R15)(substituted or unsubstituted phenyl) according [0140-0143] of the specification.  They contain overlapped subject matter and are used for the same application. 
Since the `988 application has a later effective filing than the instant application, and is provisionally rejected, this provisional ODP rejection would be withdrawn when the other pending rejections above had been overcome.   
 
Conclusions
Claims 1-3 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/YONG L CHU/Primary Examiner, Art Unit 1731